EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clement Cheng (Reg. No. 45,463) on March 17, 2022.

The application has been amended as follows: 
	Specification:
Page 8, the sentence reading “The canopy front and rear lines also connect to the diagonal supports of the swingset frame” has been deleted.

	Claims: 
	Claim 2, line 4, “the edges” has been changed to --edges--.
Claim 10, line 4, “the edges” has been changed to --edges--.
	Claim 18 has been cancelled. 


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
I) In FIG. 2, reference characters 43, 45 and 81 appear to be directed to the wrong element (43 should be directed to the “canopy rear support”, not a sheet of material; 45 should be directed to the “canopy left upper support, not a sheet of material located below it; and 81 should be directed to the “right lower tip”, not the panel above it); and 
II) In FIG. 3, reference characters 43, 45 and 57 appear to be directed to the wrong element (43 should be directed to the “canopy rear support”, not a central portion of a sheet of material; 45 should be directed to the “canopy left upper support, not a portion of the sheet of material located next to it; and 57 should be directed to the “right panel lower line”, not the unoccupied space next to it).
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636